WiNslow, C. J.
(concurring). Doubtless it is true that, the public rights of fishing and navigation are independent, rights in the sense that a man is not obliged to be navigating-while he is fishing, any more than he is obliged to- fish while he is navigating. At the same time the public right to- fish is incident to navigable waters only and is entirely dependent upon the fact that the waters are navigable; hence the fishing-right is dependent upon, though not necessarily obliged to be-exercised with, the right of navigation. Willow River Club v. Wade, 100 Wis. 86, 76 N. W. 273.
It clearly follows from this, that, when the state exercises its unquestioned right to improve navigation by straightening-watercourses, deepening channels, and the like, it cannot be restrained in the exercise of that right by the mere fact that the fishing will be substantially damaged. The right of the state to better its navigable waterways is supreme-. If there be a resulting impairment of the quality of the fishing in the-navigable stream as improved, even to the point of practical extinction, this is a loss which the public must endure without complaint.
If commerce must await the pleasure of the occasional fisherman before it can ask for straighter channels or deeper water or both, then indeed it will be sadly handicapped. Were this true, many of our harbors could never have been built. But it is very manifest that it is not true. The right of the public to fish in navigable waters is indeed an independent right in the sense that a man does not need to navigate who can fish without navigating, as for instance from a bridge, but it is a right which the public has in navigable water only and necessarily is always subject to the state’s paramount right to improve navigation.
Makshall, J. I concur in the foregoing opinion by Chief Justice WlNSLOW.